DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/6/2019 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1:	Claim(s) 1, 4-7 and 10-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Single frame correction of motion artifacts in PMD-based time of flight cameras, Jimenez et al.
2:	As for Claim 1, Claim 1 is rejected for reasons discussed related to Claim 10.
3:	As for Claim 4, Jimenez et al further teaches in section (3. ToF principles) wherein the first set of phase images (images for phases 1 and 2) is two consecutive phase images out of the sequence of phase images (4 phase images).
4:	As for Claim 5, Jimenez et al further teaches in section (3. ToF principles) wherein the first part of the sequence of phase images (phase 1 and 2) comprises the first set of phase images, and wherein the second part of the sequence (phases 3 and 4) of phase images comprises the second set of phase images.
5:	As for Claim 7, Jimenez et al teaches on Page 1129, section (3. ToF principles) wherein the time-of-flight camera uses a modulated transmit signal for illuminating the scene and generates measurement signals based on reflected light from the scene, wherein the individual phase images of the sequence of phase images are based on correlations of the transmit signal and the measurement signals according to a correlation function, wherein a phase offset between the transmit signal and the measurement signals as used for the correlations varies (when motion occurs between the frames) between the individual phase images of the sequence of phase images.
6:	As for Claim 10, Jimenez et al teaches on Page 1128 An apparatus for determining depth motion relative to a time-of-flight camera in a scene sensed by the time-of-flight camera, the apparatus comprising a processing circuit (Page 1128, Paragraph 2) configured to: determine a first auxiliary depth image from a first set of phase images out of a sequence of phase images of the scene (1st phase of 4 phase images see Section 3. ToF principles), wherein the sequence of phase images is taken by the time-of-flight camera for a single time-of-flight depth measurement; determine a second auxiliary depth image from a second set of phase images out of the sequence of phase images (4th phase of 4 phase images see Section 3. ToF principles), wherein the phase images of the second set of phase images are different from the phase images of the first set of phase images; and determine information about depth motion relative to the time-of-flight camera for at least part of the scene based on a comparison of depth values represented by pixels in the first auxiliary depth image and the second auxiliary depth image (Section 5.2.2 Page 1134).
7:	As for Claim 11, Jimenez et al teaches on Page 1128 A method for determining depth motion relative to a time-of-flight camera in a scene sensed by the time-of-flight camera, the method comprising: determining a first auxiliary depth image based on a first phase-depth mapping function and a single first phase image out of a sequence of phase images of the scene taken by the time-of-flight camera for one or more time-of-flight depth measurements (1st phase of 4 phase images see Section 3. ToF principles); determining a second auxiliary depth image based on a second phase-depth mapping function and a single second phase image out of the sequence of phase images (4th phase of 4 phase images see Section 3. ToF principles); and determining information about depth motion relative to the time-of-flight camera for at least part of the scene based on a comparison of depth values represented by pixels in the first auxiliary depth image and the second auxiliary depth image (Section 5.2.2 Page 1134).
8:	As for Claim 12, Jimenez et al teaches in sections 4.1 and 6.1 wherein at least one of the first and the second phase-depth mapping function is based on a simulation (statistical model).
9:	As for Claim 13, Jimenez et al teaches on Page 1130 section 3.1 wherein at least one of the first and the second phase-depth mapping function is based on a calibration of the time-of-flight camera.
10:	As for Claim 14, Jimenez et al teaches on Page 1129, section (3. ToF principles) wherein the time-of-flight camera uses a modulated transmit signal for illuminating the scene and generates measurement signals based on reflected light from the scene, wherein the individual phase images of the sequence of phase images are based on correlations of the transmit signal and the measurement signals according to a correlation function, wherein a phase offset between the transmit signal and the measurement signals as used for the correlations is identical for the first phase image and the second phase image. Jimenez et al teaches in section 3.1 the calibration method in which a number of frames are used with no motion. Therefore, Jimenez et al teaches the correlations is identical since no motion has occurred between frames.
11:	As for Claim 15, Jimenez et al teaches on Page 1129, Column 1, Lines 1-9, Page 1130 section 3.1 wherein determining the first auxiliary depth image comprises for at least one pixel of the first auxiliary depth image: normalizing a phase value represented by a pixel of the first phase image for obtaining a normalized phase value, wherein the pixel of the first auxiliary depth image is located at the same pixel position in the first auxiliary depth image as the pixel in the first phase image; and determining a depth value represented by the pixel of the first auxiliary depth image based on the first phase-depth mapping function and the normalized phase value (section 7.3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12:	Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Single frame correction of motion artifacts in PMD-based time of flight cameras, Jimenez et al in view of USPN 9,702,976 B2 Xu et al.
13:	As for Claim 8, Jimenez et al teaches a ToF camera that determines depth motion using multiple images illuminated by a modulated light source using 4 different phases. However, Jimenez et al does not teach the transmit signal exhibits a first frequency during a first part of a transmit window for illuminating the scene and a second frequency during a second part of the transmit window so that a first part of the sequence of phase images is associated to the first frequency and a second part of the sequence of phase images is associated to the second frequency.
Xu et al depicts in Figure 1A and teaches on Column 4, Liens 1-24, Column 5, Liens 1-10 and 38-55 a ToF camera wherein the transmit signal exhibits a first frequency during a first part (first modulation frequency) of a transmit window for illuminating the scene and a second frequency (second modulation frequency) during a second part of the transmit window so that a first part of the sequence of phase images is associated to the first frequency and a second part of the sequence of phase images is associated to the second frequency. Xu et al teaches this method is advantageous because it determines wrapped phase shifts of light and therefore improve the accuracy of the distance measurement of the system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a first and second modulating frequencies for the light source as taught by Xu et al for the modulating frequency of the light source of Jimenez et al in order to determine wrapped phase shifts of light and therefore improve the accuracy of the distance measurement of the system.
14:	As for Claim 9, Jimenez et al further teaches in section (3. ToF principles) wherein the first part of the sequence of phase images (phase 1 and 2) comprises the first set of phase images, and wherein the second part of the sequence (phases 3 and 4) of phase images comprises the second set of phase images.
Allowable Subject Matter
Claims 2, 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
May 10, 2022